

115 HRES 391 IH: Expressing support for designation of the month of June 2017 as “National Post-Traumatic Stress Injury Awareness Month” and June 27, 2017, as “National Post-Traumatic Stress Injury Awareness Day”.
U.S. House of Representatives
2017-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 391IN THE HOUSE OF REPRESENTATIVESJune 16, 2017Mr. Peters (for himself, Mr. Jones, and Mr. Thompson of California) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for designation of the month of June 2017 as National Post-Traumatic Stress Injury Awareness Month and June 27, 2017, as National Post-Traumatic Stress Injury Awareness Day.
	
 Whereas the brave men and women of the Armed Forces of the United States, who proudly serve the United States, risk their lives to protect the freedom of the people of the United States, and deserve the investment of every possible resource to ensure their lasting physical, mental, and emotional well-being;
 Whereas more than 2,000,000 members of the Armed Forces have deployed overseas since the events of September 11, 2001, and have served in places such as Afghanistan and Iraq;
 Whereas the Armed Forces of the United States have sustained a historically high operational tempo since September 11, 2001, with many members of the Armed Forces deploying overseas multiple times, placing those members at high risk of post-traumatic stress injury/injuries (referred to in this preamble as PTSI);
 Whereas men and women of the Armed Forces and veterans who served before September 11, 2001, remain at risk for PTSI and other mental health injuries;
 Whereas the Secretary of Veterans Affairs reports that— (1)since October 2001, more than 390,000 of the approximately 1,160,000 veterans of Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn who have received health care from the Department of Veterans Affairs have been diagnosed with PTSI;
 (2)in fiscal year 2014, more than 531,000 of the nearly 6,000,000 veterans who sought care at a medical facility of the Department of Veterans Affairs received treatment for PTSI; and
 (3)of veterans who served in Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn who are receiving health care from the Department of Veterans Affairs, more than 615,000 have received a diagnosis for at least 1 mental health injury;
 Whereas many cases of PTSI remain unreported, undiagnosed, and untreated due to a lack of awareness about PTSI and the persistent stigma associated with mental health conditions;
 Whereas exposure to military trauma can lead to PTSI; Whereas PTSI significantly increases the risk of anxiety, depression, suicide, homelessness, and drug- and alcohol-related injuries and deaths, especially if left untreated;
 Whereas public perceptions of PTSI or other mental health injuries create unique challenges for veterans seeking employment;
 Whereas the Department of Defense and the Department of Veterans Affairs, as well as the larger medical community, both private and public, have made significant advances in the identification, prevention, diagnosis, and treatment of PTSI and the symptoms of PTSI, but many challenges remain;
 Whereas increased understanding of PTSI can help diminish the stigma attached to this mental health issue, and additional efforts are needed to find further ways to reduce this stigma—including an examination of how PTSI is discussed in the United States and a recognition that PTSI is a common injury that is treatable and repairable;
 Whereas the diagnosis now known as Post-Traumatic Stress Disorder was first defined by the American Psychiatric Association in 1980 to commonly and more accurately understand and treat veterans who had endured severe traumatic combat stress;
 Whereas combat stress has previously been viewed as a mental illness caused by a pre-existing flaw of character and/or ability; and the word disorder carries a stigma that perpetuates this misconception;
 Whereas making PTSI less stigmatizing and more honorable can favorably influence those affected and encourage them to seek help without fear of retribution or shame;
 Whereas PTSI can result from any number of stressors other than combat, including rape, sexual assault, battery, torture, confinement, child abuse, car accidents, train wrecks, plane crashes, bombings, or natural disaster, and affects approximately 8,000,000 adults in the United States annually; and
 Whereas the designation of a National Post-Traumatic Stress Injury Awareness Month and a National Post-Traumatic Stress Injury Day will raise public awareness about issues related to PTSI, reduce the stigma associated with PTSI, and help ensure that those suffering from the invisible wounds of war receive proper treatment: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Post-Traumatic Stress Injury Awareness Month and National Post-Traumatic Stress Injury Awareness Day;
 (2)supports the efforts of the Secretary of Veterans Affairs and the Secretary of Defense, as well as the entire medical community, to educate members of the Armed Forces, veterans, the families of members of the Armed Forces and veterans, and the public about the causes, symptoms, and treatment of post-traumatic stress injury/injuries (PTSI);
 (3)encourages commanders of the Armed Forces to support appropriate treatment of men and women of the Armed Forces who are diagnosed with PTSI; and
 (4)respectfully requests that the Clerk of the House of Representatives transmit a copy of this resolution to the Secretary of Veterans Affairs and the Secretary of Defense.
			